OPINION — AG — A PUBLIC BODY, AS DEFINED IN 25 O.S. 1977 Supp., 304 [25-304] CANNOT, UNDER 25 O.S. 1977 Supp., 307 [25-307] (OPEN MEETING LAWS), GO INTO EXECUTIVE SESSION FOR THE PURPOSE OF DISCUSSING THE INDIVIDUAL SALARY OF AN OFFICER OR EMPLOYEE. A PUBLIC BODY CAN GO INTO EXECUTIVE SESSION UNDER 25 O.S. 1977 Supp., 307 [25-307], FOR THE PURPOSE OF DISCUSSING THE EMPLOYMENT, HIRING, APPOINTMENT, PROMOTION, DEMOTION, DISCIPLINING OR RESIGNATION OF ANY INDIVIDUAL SALARIED PUBLIC OFFICER OR EMPLOYEE. (GERALD WEIS) ** NOTE: OVERRULED BY OPINION NO. 96-040 (1996) **